Title: To James Madison from Jean David, 18 December 1815
From: David, Jean
To: Madison, James


                    
                        
                            18 Decr 1815
                        
                    
                    Nothing but the duty which I owe to my Country would have induced me to have intruded these Remarks, conceiving it for the interest of the United States to ad to the Strength of its government, that again upon Some other trying occation it may not be in the power of one or two States to Hamper the opperations of the General Government, or of individuals in, or out of Congress, from having it in their Power to gratify their desire to disgrace the administration, by taking away the means of difince and

risque the destruction of their Country at the verry instant it was menaced by a Powerfull nation.
                    1st if the US ownes half the Stock, in a verry few years the Bank will be able to take up the National Debt so as to Save half the Interest,
                    New York from its growing importance must be equal if not Prefferable to Philadelphia for the Seat of the Mother Bank,
                    4th by making all the Notes payable at the Mother Bank and Reseiveable at all the offices will be more likely to give them a general Currency, than if they were at the different offices Isued & made payuble, which gives them the Nature of State Bank Bills, and of Course at times must be a great inconvenience to its general Circulation,
                    2d 3d & 5th the Charter to Continue for an unlimmitted time, & freed from Taxes will draw all the Substantial Moneyed men in the Union into it which insure to you the best in the Nation to pick your directors from,
                    The Capital to be increased at the Pleasure of Government, will Keep Speculators out of the Bank,
                    In some of the States this Kind of Stock has been by City & State taxed 1 & ½ percent, & it has been openly declared by large stockholders in State Banks, that they would tax any branch of a National Bank so high as to break it up if Sent into their State, therefore all these Guards are necessary and to insure good directors Some of them ought to be elected by the Stockholders Residing near the Office they are to direct,
                    7th gradually getting Rid of other Banks will be clearing the Unions of an unsupportable growing Evil.
                    Haveing Seen in your message as well as in the Secretaries Report to Congress that a National Bank is recommended, in order that the Same may fully answer every purpose of the United States, I as well as many thousands of others believe to be indispensible, the following Clauses,
                    1st the United States Should own one half the Stock,
                    2d that the Charter Should Run forever, except a Law Should be past giving ten years notice for the Bank to Wind up its Business,
                    3d the Capital Stock for the present to Consist of 40 million dollars, to be increased to 100 Million or more at the Pleasure of the United States,
                    4th all notes Should be issued and payable at the mother Bank (and not at the offices). Offices of Discot & Deposit Should be appointed at every place where the Secretary of the Treasury & the Directors of the Bank should Think Proper,
                    5th The Stock of this Bank Shall be forever free from Taxation,
                    6 The Directors for each office of Discount & Deposit, shall be appointed 4 by the President of the US, 4 by the directors of the Mother Bank, & 5 by the Stock Holders personally Voting at Said office & not by proxy,
                    7 the paper of any Bank Chartered or Authorised After this day Shall

never be Received in any payment whatever to the United States, neither Shall the Paper of any of the now Existing Banks be Received after the Experation of their present Charter.
                    These Together with the Bill Reported by Mr Bayard (in Senate) when altered and amended will answer every purpose.
                